Case 2:19-cv-00396-JRG Document 97 Filed 02/08/21 Page 1 of 37 PageID #: 1501




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


    LUMINATI NETWORKS LTD.,
                    Plaintiff,

            v.                                              Case No. 2:19-cv-00396-JRG

    CODE200, UAB ET AL.,
                    Defendants.



          CLAIM CONSTRUCTION MEMORANDUM OPINION AND ORDER

      Before the Court is the opening claim construction brief of Luminati Networks Ltd.

(“Plaintiff”) (Dkt. No. 86, filed on December 18, 2020), 1 the response of Code200, UAB,

Oxysales, UAB, and Metacluster LT, UAB (collectively “Defendants”) (Dkt. No. 88, filed on

January 4, 2020), and Plaintiff’s reply (Dkt. No. 89, filed on January 8, 2021). The Court held a

hearing on the issues of claim construction and claim definiteness on January 29, 2021. Having

considered the arguments and evidence presented by the parties at the hearing and in their briefing,

the Court issues this Order.




1
 Citations to the parties’ filings are to the filing’s number in the docket (Dkt. No.) and pin cites
are to the page numbers assigned through ECF.
                                                  1
Case 2:19-cv-00396-JRG Document 97 Filed 02/08/21 Page 2 of 37 PageID #: 1502




                                                     Table of Contents

I.     BACKGROUND ............................................................................................................... 3
II.    LEGAL PRINCIPLES ..................................................................................................... 5
       A.        Claim Construction ................................................................................................. 5
       B.        Departing from the Ordinary Meaning of a Claim Term ........................................ 8
       C.        Definiteness Under 35 U.S.C. § 112, ¶ 2 (pre-AIA) / § 112(b) (AIA) ................... 9
III.   AGREED CONSTRUCTIONS...................................................................................... 10
IV.    CONSTRUCTION OF DISPUTED TERMS ............................................................... 11
       A.        “client device” ....................................................................................................... 11
       B.        “first server” and “second server”......................................................................... 13
       C.        “sending . . . the first content identifier to the web server using the selected
                 IP address” ............................................................................................................ 15
       D.        “a response time when communicating”............................................................... 19
       E.        “source address”.................................................................................................... 23
       F.        “for use with a first web server that is a HTTP or HTTPS server that
                 respectively responds to HTTP or HTTPS requests and stores a first
                 content identified by a first content identifier” ..................................................... 27
       G.        “receiving, by the requesting client device, over the Internet in response to
                 the sending from the second server using the selected IP address” ...................... 29
       H.        “determining, . . . that the received part of, or the whole of, first content, is
                 valid” and “the determining is based on a received HTTP header
                 according to, or based on IETF RFC 2616” ......................................................... 31
       I.        “periodically communicating” .............................................................................. 35
V.     CONCLUSION ............................................................................................................... 37




                                                                  2
Case 2:19-cv-00396-JRG Document 97 Filed 02/08/21 Page 3 of 37 PageID #: 1503




I.      BACKGROUND

     Plaintiff alleges infringement of two U.S. Patents: No. 10,484,511 (the “’511 Patent”) and No.

10,637,968 (the “’968 Patent”) (collectively, the “Asserted Patents”). The patents are related

through a series of continuation and division applications. They each list an earliest priority claim

to an application filed on October 8, 2009. The ’511 and ’968 Patents share a substantially identical

specification, outside of the claim sets. The Court cites the ’511 Patent herein with the

understanding that the ’968 Patent includes the same material.

     The Asserted Patents are related to patents recently construed by the Court in Claim

Construction Opinion and Order, Luminati Networks, Ltd. v. Teso LT UAB et al., No. 2:19-cv-

00395-JRG (E.D. Tex. Dec. 7, 2020), Dkt. No. 191 (the “Teso Markman Order”). Specifically, the

Court there construed claims in three U.S. Patents: No. 10,257,319 (the “’319 Patent), No.

10,484,510 (the “’510 Patent), and No. 10,469,614 (the “’614 Patent”). The ’319 and ’510 Patents

are related to the Asserted Patents and share a substantially identical specification with the

Asserted Patents, outside of the claim sets.

     In general, the Asserted Patents are directed to technology for improving communications in

a communication network. The technology can be generally understood with reference to Figure

3, reproduced and annotated below. Communication devices in a network may be (inclusively)

configured as a client (102), an agent (122), or a peer (112, 114, 116). Clients are configured to

request content from a web server (152). Peers are configured to store copies of portions of the

requested content in cache. Agents are configured to process the clients’ requests for content (solid

green arrow) by (1) providing the client with a list of potential alternative sources of the requested

content (dashed red arrow) or (2) if there are no suitable alternative sources, providing the client

with the requested content which the agent retrieves from the web server (solid magenta arrow).



                                                  3
Case 2:19-cv-00396-JRG Document 97 Filed 02/08/21 Page 4 of 37 PageID #: 1504




An acceleration server (162) stores a list of IP addresses of communication devices in the network

and provides clients with a list of potential agents for the client request (blue solid arrow). ’511

Patent col.4 l.43 – col.5 l.50, col.10 ll.22–46, col.12 ll.57 – col.15 l.11.



           Fig. 3




                                       request for content

                                            content

                                        potential sources
    request for content

                            content




    The abstracts of the Asserted Patents are identical and provide:

        A system designed for increasing network communication speed for users, while
        lowering network congestion for content owners and ISPs. The system employs
        network elements including an acceleration server, clients, agents, and peers, where
        communication requests generated by applications are intercepted by the client on
        the same machine. The IP address of the server in the communication request is
        transmitted to the acceleration server, which provides a list of agents to use for this
        IP address. The communication request is sent to the agents. One or more of the
        agents respond with a list of peers that have previously seen some or all of the
        content which is the response to this request (after checking whether this data is
        still valid). The client then downloads the data from these peers in parts and in
        parallel, thereby speeding up the Web transfer, releasing congestion from the Web
        by fetching the information from multiple sources, and relieving traffic from Web
        servers by offloading the data transfers from them to nearby peers.
                                                   4
Case 2:19-cv-00396-JRG Document 97 Filed 02/08/21 Page 5 of 37 PageID #: 1505




      Claim 1 of the ’511 Patent and Claim 1 of the ’968 Patent, the independent claims at issue,

recite as follows (with terms in dispute emphasized):

           ’511 Patent Claim 1. A method for fetching, by a first client device, a first
          content identified by a first content identifier and stored in a web server, for use
          with a first server that stores a group of IP addresses, the method by the first
          server comprising:
           receiving, from the first client device, the first content identifier;
           selecting, in response to the receiving of the first content identifier from the
             first client device, an IP address from the group;
           sending, in response to the selecting, the first content identifier to the web
             server using the selected IP address;
           receiving, in response to the sending, the first content from the web server; and
           sending the received first content to the first client device,
           wherein the first content comprises a web-page, an audio, or a video content,
             and wherein the first content identifier comprises a Uniform Resource
             Locator (URL).

            ’968 Patent Claim 1. A method for use with a requesting client device that
          comprises an Hypertext Transfer Protocol (HTTP) or Hypertext Transfer
          Protocol Secure (HTTPS) client, for use with a first web server that is a HTTP
          or HTTPS server that respectively responds to HTTP or HTTPS requests and
          stores a first content identified by a first content identifier, for use with a
          second server distinct from the first web server and identified in the Internet by
          a second IP address, and for use with a list of IP addresses, the method
          comprising:
            identifying, by the requesting client device, an HTTP or HTTPS request for the
              first content;
            selecting, by the requesting client device, an IP address from the list;
            sending, by the requesting client device, to the second server using the second
              IP address over the Internet in response to the identifying and the selecting,
              the first content identifier and the selected IP address; and
            receiving, by the requesting client device, over the Internet in response to the
              sending, from the second server using the selected IP address, the first
              content.

II.      LEGAL PRINCIPLES

         A.     Claim Construction

      “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to

which the patentee is entitled the right to exclude.’” Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en banc) (quoting Innova/Pure Water Inc. v. Safari Water Filtration Sys., Inc.,


                                                   5
Case 2:19-cv-00396-JRG Document 97 Filed 02/08/21 Page 6 of 37 PageID #: 1506




381 F.3d 1111, 1115 (Fed. Cir. 2004)). To determine the meaning of the claims, courts start by

considering the intrinsic evidence. Id. at 1313; C.R. Bard, Inc. v. U.S. Surgical Corp., 388 F.3d

858, 861 (Fed. Cir. 2004); Bell Atl. Network Servs., Inc. v. Covad Commc’ns Group, Inc., 262 F.3d

1258, 1267 (Fed. Cir. 2001). The intrinsic evidence includes the claims themselves, the

specification, and the prosecution history. Phillips, 415 F.3d at 1314; C.R. Bard, Inc., 388 F.3d at

861. The general rule—subject to certain specific exceptions discussed infra—is that each claim

term is construed according to its ordinary and accustomed meaning as understood by one of

ordinary skill in the art at the time of the invention in the context of the patent. Phillips, 415 F.3d

at 1312–13; Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1368 (Fed. Cir. 2003); Azure

Networks, LLC v. CSR PLC, 771 F.3d 1336, 1347 (Fed. Cir. 2014) (“There is a heavy presumption

that claim terms carry their accustomed meaning in the relevant community at the relevant time.”)

(vacated on other grounds).

     “The claim construction inquiry . . . begins and ends in all cases with the actual words of the

claim.” Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1248 (Fed. Cir. 1998). “[I]n

all aspects of claim construction, ‘the name of the game is the claim.’” Apple Inc. v. Motorola,

Inc., 757 F.3d 1286, 1298 (Fed. Cir. 2014) (quoting In re Hiniker Co., 150 F.3d 1362, 1369 (Fed.

Cir. 1998)). First, a term’s context in the asserted claim can be instructive. Phillips, 415 F.3d at

1314. Other asserted or unasserted claims can also aid in determining the claim’s meaning, because

claim terms are typically used consistently throughout the patent. Id. Differences among the claim

terms can also assist in understanding a term’s meaning. Id. For example, when a dependent claim

adds a limitation to an independent claim, it is presumed that the independent claim does not

include the limitation. Id. at 1314–15.




                                                  6
Case 2:19-cv-00396-JRG Document 97 Filed 02/08/21 Page 7 of 37 PageID #: 1507




    “[C]laims ‘must be read in view of the specification, of which they are a part.’” Id. (quoting

Markman v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995) (en banc)). “[T]he

specification ‘is always highly relevant to the claim construction analysis. Usually, it is dispositive;

it is the single best guide to the meaning of a disputed term.’” Id. (quoting Vitronics Corp. v.

Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)); Teleflex, Inc. v. Ficosa N. Am. Corp.,

299 F.3d 1313, 1325 (Fed. Cir. 2002). But, “‘[a]lthough the specification may aid the court in

interpreting the meaning of disputed claim language, particular embodiments and examples

appearing in the specification will not generally be read into the claims.’” Comark Commc’ns, Inc.

v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998) (quoting Constant v. Advanced Micro-

Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988)); see also Phillips, 415 F.3d at 1323. “[I]t is

improper to read limitations from a preferred embodiment described in the specification—even if

it is the only embodiment—into the claims absent a clear indication in the intrinsic record that the

patentee intended the claims to be so limited.” Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d

898, 913 (Fed. Cir. 2004).

    The prosecution history is another tool to supply the proper context for claim construction

because, like the specification, the prosecution history provides evidence of how the U.S. Patent

and Trademark Office (“PTO”) and the inventor understood the patent. Phillips, 415 F.3d at 1317.

However, “because the prosecution history represents an ongoing negotiation between the PTO

and the applicant, rather than the final product of that negotiation, it often lacks the clarity of the

specification and thus is less useful for claim construction purposes.” Id. at 1318; see also Athletic

Alternatives, Inc. v. Prince Mfg., 73 F.3d 1573, 1580 (Fed. Cir. 1996) (ambiguous prosecution

history may be “unhelpful as an interpretive resource”).




                                                   7
Case 2:19-cv-00396-JRG Document 97 Filed 02/08/21 Page 8 of 37 PageID #: 1508




    Although extrinsic evidence can also be useful, it is “‘less significant than the intrinsic record

in determining the legally operative meaning of claim language.’” Phillips, 415 F.3d at 1317

(quoting C.R. Bard, Inc., 388 F.3d at 862). Technical dictionaries and treatises may help a court

understand the underlying technology and the manner in which one skilled in the art might use

claim terms, but technical dictionaries and treatises may provide definitions that are too broad or

may not be indicative of how the term is used in the patent. Id. at 1318. Similarly, expert testimony

may aid a court in understanding the underlying technology and determining the particular

meaning of a term in the pertinent field, but an expert’s conclusory, unsupported assertions as to a

term’s definition are not helpful to a court. Id. Extrinsic evidence is “less reliable than the patent

and its prosecution history in determining how to read claim terms.” Id. The Supreme Court has

explained the role of extrinsic evidence in claim construction:

       In some cases, however, the district court will need to look beyond the patent’s
       intrinsic evidence and to consult extrinsic evidence in order to understand, for
       example, the background science or the meaning of a term in the relevant art during
       the relevant time period. See, e.g., Seymour v. Osborne, 11 Wall. 516, 546 (1871)
       (a patent may be “so interspersed with technical terms and terms of art that the
       testimony of scientific witnesses is indispensable to a correct understanding of its
       meaning”). In cases where those subsidiary facts are in dispute, courts will need to
       make subsidiary factual findings about that extrinsic evidence. These are the
       “evidentiary underpinnings” of claim construction that we discussed in Markman,
       and this subsidiary factfinding must be reviewed for clear error on appeal.

Teva Pharm. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 331–32 (2015).

       B.      Departing from the Ordinary Meaning of a Claim Term

    There are “only two exceptions to [the] general rule” that claim terms are construed according

to their plain and ordinary meaning: “1) when a patentee sets out a definition and acts as his own

lexicographer, or 2) when the patentee disavows the full scope of the claim term either in the




                                                  8
Case 2:19-cv-00396-JRG Document 97 Filed 02/08/21 Page 9 of 37 PageID #: 1509




specification or during prosecution.” 2 Golden Bridge Tech., Inc. v. Apple Inc., 758 F.3d 1362, 1365

(Fed. Cir. 2014) (quoting Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed.

Cir. 2012)); see also GE Lighting Solutions, LLC v. AgiLight, Inc., 750 F.3d 1304, 1309 (Fed. Cir.

2014) (“[T]he specification and prosecution history only compel departure from the plain meaning

in two instances: lexicography and disavowal.”). The standards for finding lexicography or

disavowal are “exacting.” GE Lighting Solutions, 750 F.3d at 1309.

    To act as his own lexicographer, the patentee must “clearly set forth a definition of the

disputed claim term,” and “clearly express an intent to define the term.” Id. (quoting Thorner, 669

F.3d at 1365); see also Renishaw, 158 F.3d at 1249. The patentee’s lexicography must appear

“with reasonable clarity, deliberateness, and precision.” Renishaw, 158 F.3d at 1249.

    To disavow or disclaim the full scope of a claim term, the patentee’s statements in the

specification or prosecution history must amount to a “clear and unmistakable” surrender. Cordis

Corp. v. Boston Sci. Corp., 561 F.3d 1319, 1329 (Fed. Cir. 2009); see also Thorner, 669 F.3d at

1366 (“The patentee may demonstrate intent to deviate from the ordinary and accustomed meaning

of a claim term by including in the specification expressions of manifest exclusion or restriction,

representing a clear disavowal of claim scope.”). “Where an applicant’s statements are amenable

to multiple reasonable interpretations, they cannot be deemed clear and unmistakable.” 3M

Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326 (Fed. Cir. 2013).

       C.      Definiteness Under 35 U.S.C. § 112, ¶ 2 (pre-AIA) / § 112(b) (AIA)

    Patent claims must particularly point out and distinctly claim the subject matter regarded as

the invention. 35 U.S.C. § 112, ¶ 2. A claim, when viewed in light of the intrinsic evidence, must


2
 Some cases have characterized other principles of claim construction as “exceptions” to the
general rule, such as the statutory requirement that a means-plus-function term is construed to
cover the corresponding structure disclosed in the specification. See, e.g., CCS Fitness, Inc. v.
Brunswick Corp., 288 F.3d 1359, 1367 (Fed. Cir. 2002).
                                                 9
Case 2:19-cv-00396-JRG Document 97 Filed 02/08/21 Page 10 of 37 PageID #: 1510




“inform those skilled in the art about the scope of the invention with reasonable certainty.” Nautilus

Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910 (2014). If it does not, the claim fails § 112, ¶ 2

and is therefore invalid as indefinite. Id. at 901. Whether a claim is indefinite is determined from

the perspective of one of ordinary skill in the art as of the time the application for the patent was

filed. Id. at 911. As it is a challenge to the validity of a patent, the failure of any claim in suit to

comply with § 112 must be shown by clear and convincing evidence. BASF Corp. v. Johnson

Matthey Inc., 875 F.3d 1360, 1365 (Fed. Cir. 2017). “[I]ndefiniteness is a question of law and in

effect part of claim construction.” ePlus, Inc. v. Lawson Software, Inc., 700 F.3d 509, 517 (Fed.

Cir. 2012).

       When a term of degree is used in a claim, “the court must determine whether the patent

provides some standard for measuring that degree.” Biosig Instruments, Inc. v. Nautilus, Inc., 783

F.3d 1374, 1378 (Fed. Cir. 2015) (quotation marks omitted). Likewise, when a subjective term is

used in a claim, “the court must determine whether the patent’s specification supplies some

standard for measuring the scope of the [term].” Datamize, LLC v. Plumtree Software, Inc., 417

F.3d 1342, 1351 (Fed. Cir. 2005). The standard “must provide objective boundaries for those of

skill in the art.” Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371 (Fed. Cir. 2014).

III.     AGREED CONSTRUCTIONS

       The parties have agreed to constructions set forth in their Patent Rule 4-5(d) Joint Claim

Construction Chart (Dkt. No. 91). Based on the parties’ agreement, the Court hereby adopts the

agreed constructions.




                                                  10
Case 2:19-cv-00396-JRG Document 97 Filed 02/08/21 Page 11 of 37 PageID #: 1511




IV.        CONSTRUCTION OF DISPUTED TERMS

           A.     “client device”

           Disputed Term 3                Plaintiff’s Proposed             Defendants’ Proposed
                                             Construction                      Construction
    “client device”                   consumer computer                communication device that is
                                                                       operating in the role of a
    •   ’510 Patent Claim 1           alternatively,                   client
    •   ’968 Patent Claim 1           • communication device
                                          that is operating in the
                                          role of a client

        The Parties’ Positions

        Plaintiff submits: The “client device” of the Asserted Patents is defined to refer to a consumer

computer, such as a laptop, desktop, or smartphone (citing ’511 Patent col.2 ll.47–49 4). These

devices are also referred to as “communication devices.” Such devices are distinct from the

“servers” of the patents, which may encompass devices such as server farms and data centers. Dkt.

No. 86 at 15–18.

        In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’511 Patent figs.1, 3, col.2 ll.44–46, col.4

ll.43–55, col.4 l.64 – col.5 l.12, col.12 ll.33–56. Extrinsic evidence: Rhyne Decl. 5 ¶ 8 (Plaintiff’s

Ex. C, Dkt. No. 86-3); Freedman Disclosure 6 ¶¶ 21, 23–24 (Plaintiff’s Ex. E, Dkt. No. 86-5).

        Defendants respond: As the Court held in the Teso Markman Order, “the language on which

Luminati relies is not sufficient to redefine the meaning of the term to ‘consumer computer’”


3
  For all term charts in this order, the claims in which the term is found are listed with the term
but: (1) only the highest-level claim in each dependency chain is listed, and (2) only asserted
claims identified in the parties’ Patent Rule 4-5(d) Joint Claim Construction Chart (Dkt. No. 91)
are listed.
4
  Plaintiff cites column 2, lines 44–46 but quotes column 2, lines 47–49.
5
  Declaration of Dr. Vernon Thomas Rhyne III in Support of Plaintiff Luminati Network Ltd.’s
Claim Constructions (Nov. 6, 2020).
6
  Patent LR 4-3 Disclosure of Expert Testimony (Nov. 5, 2020).
                                                    11
Case 2:19-cv-00396-JRG Document 97 Filed 02/08/21 Page 12 of 37 PageID #: 1512




(quoting Teso Markman Order at 11). Further, as the Court previously held, the (common)

specification does not mandate that “a client device is specifically not a server.” In fact, the

Asserted Patents describe that an exemplary communication device comprising a general-purpose

assembly of standard computer components may act as the client when performing the role of the

client. Further, that the “client device” is defined by its role rather than special equipment comports

with the customary meaning of “client” in the art. Dkt. No. 88 at 5–11.

    In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

evidence to support their position: Intrinsic evidence: ’511 Patent col.2 ll.44–49, col.4 ll.3-4, col.4

ll.49–51, col.4 ll.53–55, col.5 ll.54–62, col.6 ll.18–21, col.6 ll.33–35, col.6 ll.63–67, col.9 ll.21–

40, col.16 l.22. Extrinsic evidence: Freedman Decl. 7 ¶¶ 30–31, 39–45 (Dkt. No. 88-1); R. Fielding

et al., Network Working Group, RFC 2616 Hypertext Transfer Protocol — HTTP/1.1 at § 1.3

(1999) (Defendants’ Ex. 2, Dkt. No. 88-3 at 9–11); Merriam-Webster Online Dictionary,

“consumer” 8.

    Plaintiff replies: “The specification distinguishes ‘communication devices’ from servers . . .

which was recognized by this Court . . . in the Teso [Markman Order].” There is a distinction

between a client device acting as a server and a server. Dkt. No. 89 at 4–6.

    Plaintiff cites further intrinsic evidence to support its position: ’968 Patent col.4 l.41 – col.5

l.10; ’319 Patent col.2 ll.44–46.




7
  Declaration of Dr. Michael Freedman in Support of Defendants’ Responsive Claim
Construction Brief (Dec. 31, 2020).
8
  https://www.merriam-webster.com/dictionary/consumer. Defendants did not submit a copy of
this webpage as an exhibit.
                                                  12
Case 2:19-cv-00396-JRG Document 97 Filed 02/08/21 Page 13 of 37 PageID #: 1513




     Analysis

     There appear to be two issues in dispute. First, whether a client device is necessarily a

“consumer computer.” Second, whether a client device is necessarily not a server. These issues

largely parallel the issues addressed in the Teso Markman Order and the Court here reiterates and

adopts the reasoning and ruling of that order. Teso Markman Order at 10–12. Specifically, the

client device is defined by the role of the communication device as a client rather than by the

components of the device and regardless of any additional role the device may serve, including as

a server.

     Accordingly, the Court construes “client device” as follows:

             •    “client device” means “communication device that is operating in the role of a

                  client.”

        B.        “first server” and “second server”

        Disputed Term                   Plaintiff’s Proposed           Defendants’ Proposed
                                             Construction                   Construction
 “first server”                     server that is not the client   plain and ordinary meaning
                                    device or the web server
 •   ’510 Patent Claim 1
 “second server”                    server that is not the client   plain and ordinary meaning
                                    device or the web server
 •   ’968 Patent Claim 1

     The Parties’ Positions

     Plaintiff submits: Based on the plain meaning of the claim language, the “first server” and the

“second server” are each separate from the recited “web server” and “client device” of the claims.

Dkt. No. 86 at 18–20.

     In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’511 Patent col.2 ll.44–46, col.4 ll.43–64.

Extrinsic evidence: Rhyne Decl. ¶ 8 (Plaintiff’s Ex. C, Dkt. No. 86-3).

                                                   13
Case 2:19-cv-00396-JRG Document 97 Filed 02/08/21 Page 14 of 37 PageID #: 1514




    Defendants respond: There is no need to specify that the “first server” or “second server” is

separate from the web server. Such a construction would either be redundant or improperly change

the scope of the claim. In fact, Claim 1 of the ’968 Patent recites that the second server is “distinct”

from the first server. Dkt. No. 88 at 11–13.

    In addition to the claims themselves, Defendants cite the following extrinsic evidence to

support their position: Freedman Decl. ¶¶ 20–35, 46–51 (Dkt. No. 88-1).

    Plaintiff replies: The first and second servers are described and claimed as components

separate from the web server. Dkt. No. 89 at 6–8.

    Plaintiff cites further extrinsic evidence to support its position: Merriam-Webster Online

Dictionary, “distinct” 9.

    Analysis

    The issue in dispute appears to be whether one component can simultaneously serve as more

than one of: the client device, the first server/second server, and the web server. It cannot.

    The “first server” (’511 Patent) and the “second server” (’968 Patent) are distinct from the

“client device” and “web server” separately recited in the claims. To begin, they are recited

separately in the claims, suggesting that they are distinct components. Becton, Dickinson & Co. v.

Tyco Healthcare Grp., LP, 616 F.3d 1249, 1254 (Fed. Cir. 2010) (“Where a claim lists elements

separately, the clear implication of the claim language is that those elements are distinct

components of the patented invention.” (quotation and modification marks omitted)). The recited

operation of the claims further suggests a distinction among these components. For instance, Claim

1 of the ’511 Patent, a “method by the first server comprising” recites “receiving, from the first




9
 https://www.merriam-webster.com/dictionary/distinct. Plaintiff did not submit a copy of this
webpage as an exhibit.
                                                  14
Case 2:19-cv-00396-JRG Document 97 Filed 02/08/21 Page 15 of 37 PageID #: 1515




client device, the first content identifier,” “sending . . . the first content identifier to the web server,”

“receiving . . . the first content from the web server,” and “sending the received first content to the

first client device.” This plainly is directed to a “first server” acting as an intermediary between

the “client device” and “second server.” Claim 1 of the ’968 Patent similarly indicates the

distinction among components. It recites “a second server distinct from the first web server” and

“sending, by the requesting client device, to the second server.” Again, this is plainly directed to a

method treating the first web server, second server, and client device as three distinct components.

     Accordingly, the Court construes “first server” and “second server” as follows:

             •   “first server” means “server that is not the client device or the web server”;

             •   “second server” means “server that is not the client device or the first web

                 server.”

        C.       “sending . . . the first content identifier to the web server using the selected IP
                 address”

         Disputed Term                    Plaintiff’s Proposed              Defendants’ Proposed
                                               Construction                      Construction
 “sending . . . the first content    the first server sending the        indefinite
 identifier to the web server        Uniform Resource Locator
 using the selected IP               for the first content to the
 address” 10                         web server using the selected
                                     IP address from the stored
 •   ’511 Patent Claim 1             group of IP addresses


     The Parties’ Positions

     Plaintiff submits: The claim “clearly identifies the first content identifier as ‘a Uniform

Resource Locator.’” And while the claim broadly requires sending this identifier to the web server

“using the selected IP address” without specifying exactly how the sending uses the selected IP



10
  The parties also separately identify “sending … to the web server using the selected IP
address,” which is a subset of the broader term. Dkt. No. 91-1 at 2.
                                                     15
Case 2:19-cv-00396-JRG Document 97 Filed 02/08/21 Page 16 of 37 PageID #: 1516




address, breadth is not indefiniteness. In fact, dependent claims specify further details of the

selected IP address: Claim 2 requires that it is associated with a client device, Claim 25 requires

that it is a source address. Dkt. No. 86 at 22–24.

    In addition to the claims themselves, Plaintiff cites the following extrinsic evidence to support

its position: Rhyne Decl. ¶¶ 15–16 (Plaintiff’s Ex. C, Dkt. No. 86-3).

    Defendants respond: The meaning of this term is not reasonably certain because “[i]t would

not make sense to a POSA to say that any information is sent ‘using’ a selected IP address without

further detail.” There are “multiple, competing potential interpretations” of such, and no way to

determine with reasonable certainty what “using” encompasses. Dkt. No. 88 at 14–17.

    In addition to the claims themselves, Defendants cite the following extrinsic evidence to

support their position: Freedman Decl. ¶¶ 52–68 (Dkt. No. 88-1).

    Plaintiff replies: Many of Defendants’ proposed potential interpretations are “nonsensical and

unsupported interpretations that ignore the context of the claims.” Ultimately, the meaning of this

term is clear, if broad. Dkt. No. 89 at 9–10.

    Analysis

    The issue in dispute is whether the meaning of this term is reasonably certain. It is. In the

context of the Asserted Patents, sending “using” an IP address refers to sending using the address

as a sending address or as a receiving address.

    Defendants have not established that the meaning of this term is not reasonably certain.

Instead, they ostensibly identify several technological ways in which an IP address can be used to

send the content identifier and contend that because there are many such ways, the claim scope is

fatally uncertain. The Federal Circuit addressed a similar issue in BASF Corp. v. Johnson Matthey

Inc., 875 F.3d 1360 (Fed. Cir. 2017). There, the Federal Circuit criticized—and reversed—a



                                                  16
Case 2:19-cv-00396-JRG Document 97 Filed 02/08/21 Page 17 of 37 PageID #: 1517




district court that: “credit[ed] [the expert’s] assertion that ‘a practically limitless number of

materials’ could catalyze SCR of NOx, and . . . treat[ed] that scope as ‘indicating that the claims,

as written, fail to sufficiently identify the material compositions.’” Id. at 1367. The Federal Circuit

held that “the inference of indefiniteness simply from the scope finding is legally incorrect:

‘breadth is not indefiniteness.’” Id. (quoting SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d

1331, 1341 (Fed. Cir. 2005)). Ultimately, BASF held that “the claims and specification let the

public know that any known SCR and AMOx catalysts can be used as long as they play their

claimed role in the claimed architecture.” Id.

    Here, the role played by the IP address used in the sending step, read in light of the entire

specification, is reasonably limited to using the IP address as a sending address or a receiving

address (including intermediaries). For example, Claims 1 through 4 and 25 of the ’511 Patent

provide:

             1. A method for fetching, by a first client device, a first content identified by a
           first content identifier and stored in a web server, for use with a first server that
           stores a group of IP addresses, the method by the first server comprising:
             receiving, from the first client device, the first content identifier;
             selecting, in response to the receiving of the first content identifier from the
               first client device, an IP address from the group;
             sending, in response to the selecting, the first content identifier to the web
               server using the selected IP address;
             receiving, in response to the sending, the first content from the web server; and
             sending the received first content to the first client device, wherein the first
               content comprises a web-page, an audio, or a video content, and wherein the
               first content identifier comprises a Uniform Resource Locator (URL).

             2. The method according to claim 1, wherein each of the IP addresses in the
           group is associated with a respective client device that is identified over the
           Internet using a respective IP address.

             3. The method according to claim 2, wherein the sending of the first content
           identifier to the web server comprises sending, by the first server, the first
           content identifier to the client device addressed by the selected IP address.

             4. The method according to claim 3, wherein the sending of the first content
           identifier to the web server further comprises sending, by the client device

                                                    17
Case 2:19-cv-00396-JRG Document 97 Filed 02/08/21 Page 18 of 37 PageID #: 1518




         addressed by the selected IP address, the first content identifier to the web
         server, and receiving, from the web server, the first content.

           5. The method according to claim 3, wherein the receiving of the first content
         from the web server comprises receiving the first content from the client device
         addressed by the selected IP address.

           25. The method according to claim 1, wherein the sending of the first content
         identifier to the web server comprises using the selected IP address as a source
         address.

’511 Patent col.19 ll.16–50, col.20 ll.65–67 (emphasis added). Claims 2 through 5 are directed to

using a client device as an intermediary between the first server and the web server. In Claims 3–

5, the selected IP address expressly refers to an intermediary client device. In Claim 3, the selected

IP address is used as a receiving address (the client device). In Claim 4, the selected IP address is

used as a sending address (the client device). In contrast, Claim 25 uses the selected IP address as

an address of a “source” rather than of an intermediary. As described in the section on “source

address,” the Court understands that this refers to an address of a content source (not a sending

source). Thus, Claim 25 uses the selected IP address as a receiving address (the web server’s

address, in the context of the surrounding claim language).

    The description of the invention also describes a system in which a content identifier is used

to determine the IP address of the content source, the IP addresses of alternative sources, and the

IP addresses of intermediaries. This system uses a selected IP address to acquire the content by

using the selected IP address as the address of a source of content or as the address of an

intermediary that in turn requests the content from a content source. See generally, ’511 Patent

col.12 l.57 – col.15 l.11.

    Ultimately, when read in the context of the entire specification, including the complete claim

set and the description of the invention, the scope of “sending . . . the first content identifier to the

web server using the selected IP address” is reasonably limited to using the address as a sending


                                                   18
Case 2:19-cv-00396-JRG Document 97 Filed 02/08/21 Page 19 of 37 PageID #: 1519




address or as a receiving address. See Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005)

(en banc) (“The construction that stays true to the claim language and most naturally aligns with

the patent’s description of the invention will be, in the end, the correct construction.” (quotation

marks omitted)); Trs. of Columbia Univ. v. Symantec Corp., 811 F.3d 1359, 1363 (Fed. Cir. 2016)

(“The only meaning that matters in claim construction is the meaning in the context of the patent.”).

     Accordingly, Defendants have failed to prove Claim 1 of the ’511 Patent is indefinite for

including this term. The Court construes the term as follows:

             •   “sending . . . the first content identifier to the web server using the selected IP

                 address” means “sending . . . the first content identifier to the web server using the

                 selected IP address as either the address of the first server or of the web server.”

        D.       “a response time when communicating”

        Disputed Term                    Plaintiff’s Proposed             Defendants’ Proposed
                                            Construction                       Construction
 “a response time when              plain and ordinary meaning         indefinite
 communicating”

 •   ’511 Patent Claim 17
 •   ’968 Patent Claim 2

     The Parties’ Positions

     Plaintiff submits: In the context of the surrounding claim language, including claims from

which the claims at issue depend, the meaning of this term is plain. Dkt. No. 86 at 25–26.

     In addition to the claims themselves, Plaintiff cites the following extrinsic evidence to support

its position: Rhyne Decl. ¶¶19–20 (Plaintiff’s Ex. C, Dkt. No. 86-3).

     Defendants respond: The “response time when communicating” may refer to almost anything.

For instance, in Claim 17 of the ’511 Patent, it is not clear what devices are communicating, what

communication generates the response such as to inform a response time, and what device’s


                                                   19
Case 2:19-cv-00396-JRG Document 97 Filed 02/08/21 Page 20 of 37 PageID #: 1520




response time is at issue. Claim 2 of the ’968 Patent is also deficient. Although it recites “a response

time when communicating with the requesting client device,” the claim does not indicate what is

communicating with the requesting client device, what device’s response time is at issue, and what

triggers the timing of the response. Further, there are multiple ways to measure a response time in

the art, and the Asserted Patents provide no guidance as to which way is appropriate. Dkt. No. 88

at 17–20.

    In addition to the claims themselves, Defendants cite the following extrinsic evidence to

support their position: Freedman Decl. ¶¶ 69–77, 101–104 (Dkt. No. 88-1).

    Plaintiff replies: While broad, these terms are not indefinite. “If response time is the criterion

used to select the IP address, the claim is met.” Dkt. No. 89 at 10–11.

    Analysis

    The issue in dispute is whether the meanings of these terms are reasonably certain. They are.

    The claims themselves provide context informing the meaning of these terms. For instance,

Claims 1, 14, and 17 of the ’511 Patent provide:

           1. A method for fetching, by a first client device, a first content identified by a
         first content identifier and stored in a web server, for use with a first server that
         stores a group of IP addresses, the method by the first server comprising:
           receiving, from the first client device, the first content identifier;
           selecting, in response to the receiving of the first content identifier from the
             first client device, an IP address from the group;
           sending, in response to the selecting, the first content identifier to the web
             server using the selected IP address;
           receiving, in response to the sending, the first content from the web server; and
           sending the received first content to the first client device,
           wherein the first content comprises a web-page, an audio, or a video content,
             and wherein the first content identifier comprises a Uniform Resource
             Locator (URL).

            14. The method according to claim 1, for use with a criterion stored in the first
             server, wherein the selecting is according to, or based on, the criterion.

          17. The method according to claim 14, wherein the criterion is based on, or
         comprises, a response time when communicating.

                                                  20
Case 2:19-cv-00396-JRG Document 97 Filed 02/08/21 Page 21 of 37 PageID #: 1521




’511 Patent col.19 ll.16–33, col.20 ll.20–22, col.20 ll.29–31 (emphasis added). It is clear that

“selecting . . . an IP address from the group” in Claim 1 is based on “a response time when

communicating” in Claim 17. Claims 1 through 3 of the ’968 Patent provide:

           1. A method for use with a requesting client device that comprises an Hypertext
         Transfer Protocol (HTTP) or Hypertext Transfer Protocol Secure (HTTPS)
         client, for use with a first web server that is a HTTP or HTTPS server that
         respectively responds to HTTP or HTTPS requests and stores a first content
         identified by a first content identifier, for use with a second server distinct from
         the first web server and identified in the Internet by a second IP address, and for
         use with a list of IP addresses, the method comprising:
           identifying, by the requesting client device, an HTTP or HTTPS request for the
             first content;
           selecting, by the requesting client device, an IP address from the list;
           sending, by the requesting client device, to the second server using the second
             IP address over the Internet in response to the identifying and the selecting,
             the first content identifier and the selected IP address; and
           receiving, by the requesting client device, over the Internet in response to the
             sending, from the second server using the selected IP address, the first
             content.

          2. The method according to claim 1, wherein the selecting is further based on
         a response time when communicating with the requesting client device.

           3. The method according to claim 2, wherein the selected IP address is
         associated with a first client device that is the quickest to respond to queries from
         the requesting client device.

’968 Patent col.19 ll.16–38 (emphasis added). As with Claim 1 of the ’511 Patent, it is clear that

“selecting . . . an IP address” in Claim 2 of the ’968 Patent is based at least in part on “a response

time when communicating with the requesting client device.” Claim 3 of the ’968 Patent further

requires that the selected IP address is that of the (first) client device that is quickest to respond to

the requesting client device. In the claims at issue, the communication response time is tied to the

selection of an IP address that is used to further the transfer (communication) of content. This

suggests that the response time is of that of the IP address (or the device/application associated

with the address).



                                                   21
Case 2:19-cv-00396-JRG Document 97 Filed 02/08/21 Page 22 of 37 PageID #: 1522




    The context provided by the description of the invention further suggests that the response

time is that of the IP address. For instance, the Asserted Patents provide the following description

of using a response time to select an agent (by IP address) to further a request for content:

       In response to receiving the IP address of the server 152, the acceleration server
       162 prepares a list of agents that may be suitable to handle the request from this IP
       address (block 358). . . .

       FIG. 10 is a flowchart continuing the flowchart 380 of FIG. 9 and focused on agent
       response to the request. As shown by block 382, upon receiving the request from
       the client 200, each agent that received the request from the client responds to the
       client 200 with whether it has information regarding the request, which can help
       the client to download the requested information from peers in the network.
       Specifically, each agent responds with whether the agent has seen a previous
       request for this resource that has been fulfilled. In such a case, the agent may then
       provide the client with the list of peers and checksums of the chunks that each of
       them have.

       As shown by block 384, the client then decides which of the agents in the list to use
       as its agent for this particular information request. To determine which agent in
       the list to use as its agent for the particular information request, the client may
       consider multiple factors, such as, for example, factoring the speed of the reply
       by each agent and whether that agent does or does not have the information
       required. There are multiple ways to implement this agent selection, one practical
       way being to start a timer of a small window of time, such as, for example, 5 ms,
       after receiving the first response from the agents, and after the small window,
       choosing from the list of agents that responded, the agent that has the information
       about the request, or in the case that none of the agents responded, to choose the
       first agent from the list received from the acceleration server 162.

’511 Patent col.13 l.19 – col.14 l.9 (emphasis added). The patents further describe that “[t]he

acceleration server assigns a list of IP addresses to each communication device functioning as an

agent.” Id. at col.10 ll.32–34. Read together, these passages describe selecting a listed agent (listed

by IP address) based on the time it takes the agent to respond to a communication. There is no

other discussion of using a communication time in selecting a device (by IP address or otherwise)

to further the fetching of content.

    Ultimately, when read in the context of the entire specification, including the complete claim

set and the description of the invention, the scope of “a response time when communicating” is

                                                  22
Case 2:19-cv-00396-JRG Document 97 Filed 02/08/21 Page 23 of 37 PageID #: 1523




reasonably limited to the response time of a communication with an IP address. See Phillips v.

AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc) (“The construction that stays true to

the claim language and most naturally aligns with the patent’s description of the invention will be,

in the end, the correct construction.” (quotation marks omitted)); Trs. of Columbia Univ. v.

Symantec Corp., 811 F.3d 1359, 1363 (Fed. Cir. 2016) (“The only meaning that matters in claim

construction is the meaning in the context of the patent.”). That the claims are otherwise broad

does not mean they are indefinite. BASF Corp. v. Johnson Matthey Inc., 875 F.3d 1360, 1367 (Fed.

Cir. 2017) (“breadth is not indefiniteness”).

     Accordingly, Defendants have not proven any claim is indefinite for using “a response time

when communicating.” The Court construes this term as follows:

             •   ’511 Patent Claim 17: “a response time when communicating” means “a response

                 time to a communication with an IP address of the group of IP addresses.”

             •   ’968 Patent Claim 2: “a response time when communicating” means “a response

                 time to a communication with an IP address of the list of IP addresses.”

        E.       “source address”

        Disputed Term                    Plaintiff’s Proposed           Defendants’ Proposed
                                            Construction                     Construction
 “source address”                   plain and ordinary meaning       indefinite

 •   ’511 Patent Claim 25

     The Parties’ Positions

     Plaintiff submits: The “source address” refers to an “IP address associated with a source.”

Dkt. No. 86 at 26–27.

     In addition to the claims themselves, Plaintiff cites the following extrinsic evidence to support

its position: Rhyne Decl. ¶ 24 (Plaintiff’s Ex. C, Dkt. No. 86-3).


                                                 23
Case 2:19-cv-00396-JRG Document 97 Filed 02/08/21 Page 24 of 37 PageID #: 1524




     Defendants respond: There are multiple potential interpretations of “source address” and the

Asserted Patents provide no guidance as to what the correct interpretation is. For instance, it is not

clear whether the source address refers to a source of content, a source of a request for content, or

something else altogether. Dkt. No. 88 at 20–22.

     In addition to the claims themselves, Defendants cite the following extrinsic evidence to

support their position: Freedman Decl. ¶¶ 78–84 (Dkt. No. 88-1).

     Plaintiff replies: “Defendants again ignore the claim context by arguing (wrongly) that the

‘source address’ could be the client device or web server itself. As discussed above, such

interpretations make no sense in the context of the claims. Regardless, ‘breadth is not

indefiniteness.’” Dkt. No. 89 at 11.

     Analysis

     The issue in dispute is whether the meaning of “source address” in the claims is reasonably

certain. It is. It refers to a content source.

     The claims themselves provide context informing the meaning of these terms. For instance,

Claims 1 to 5 and 25 of the ’511 Patent provide:

            1. A method for fetching, by a first client device, a first content identified by a
          first content identifier and stored in a web server, for use with a first server that
          stores a group of IP addresses, the method by the first server comprising:
            receiving, from the first client device, the first content identifier;
            selecting, in response to the receiving of the first content identifier from the
              first client device, an IP address from the group;
            sending, in response to the selecting, the first content identifier to the web
              server using the selected IP address;
            receiving, in response to the sending, the first content from the web server; and
            sending the received first content to the first client device,
            wherein the first content comprises a web-page, an audio, or a video content,
              and wherein the first content identifier comprises a Uniform Resource
              Locator (URL).

            2. The method according to claim 1, wherein each of the IP addresses in the
          group is associated with a respective client device that is identified over the
          Internet using a respective IP address.
                                                   24
Case 2:19-cv-00396-JRG Document 97 Filed 02/08/21 Page 25 of 37 PageID #: 1525




           3. The method according to claim 2, wherein the sending of the first content
         identifier to the web server comprises sending, by the first server, the first
         content identifier to the client device addressed by the selected IP address.

           4. The method according to claim 3, wherein the sending of the first content
         identifier to the web server further comprises sending, by the client device
         addressed by the selected IP address, the first content identifier to the web
         server, and receiving, from the web server, the first content.

           5. The method according to claim 3, wherein the receiving of the first content
         from the web server comprises receiving the first content from the client device
         addressed by the selected IP address.

           25. The method according to claim 1, wherein the sending of the first content
         identifier to the web server comprises using the selected IP address as a source
         address.

’511 Patent col.19 ll.16–33, col.20 ll.65–67 (emphasis added). It is clear that sending the content

identifier includes using the selected IP address as a “source address.” It is also clear that there is

a distinction between using the selected IP address as the address of an intermediary to the

requested content, as stated in Claims 3 through 5. This suggests that “source” here refers not to

the source of the “sending” but rather to the source of the content.

     The rest of the Asserted Patents’ specification also suggests that “source” is used to refer to

a content source rather than a communication source. There are two contexts in which “source” is

used in the patents: (1) to refer to a content source and (2) to refer to a program source (source

code). For instance, the abstracts provide:

       A system designed for increasing network communication speed for users, while
       lowering network congestion for content owners and ISPs. The system employs
       network elements including an acceleration server, clients, agents, and peers, where
       communication requests generated by applications are intercepted by the client on
       the same machine. The IP address of the server in the communication request is
       transmitted to the acceleration server, which provides a list of agents to use for this
       IP address. The communication request is sent to the agents. One or more of the
       agents respond with a list of peers that have previously seen some or all of the
       content which is the response to this request (after checking whether this data is
       still valid). The client then downloads the data from these peers in parts and in
       parallel, thereby speeding up the Web transfer, releasing congestion from the


                                                  25
Case 2:19-cv-00396-JRG Document 97 Filed 02/08/21 Page 26 of 37 PageID #: 1526




       Web by fetching the information from multiple sources, and relieving traffic from
       Web servers by offloading the data transfers from them to nearby peers.

’511 Patent, at [57] Abstract (emphasis added). Thus, the abstract refers to “sources” of content.

The other use of the term “source” is as follows:

       Functionality of the communication device 200 may be provided by a source
       program, executable program (object code), script, or any other entity containing a
       set of instructions to be performed. When a source program, then the program needs
       to be translated via a compiler, assembler, interpreter, or the like, which may or
       may not be included within the memory 210, so as to operate properly in connection
       with the operating system 230.

Id. at col.6 ll.50–57. In both uses in the patents, “source” refers to a repository of information;

namely, the requested content or the code to configure the communication device. The Court

understands Claims 18 and 19 to be directed to providing the application to configure the

communication device. See, e.g., id. at col.20 ll.32–33 (“18. The method according to claim 1, for

use with a software application stored in the first server . . ..”), col.20 ll.38–40 (“19. The method

according to claim 18, further comprising sending, by the first server to the client device, the first

software application.”). The natural interpretation of the Claim 25 (which depends from Claim 1,

not Claim 18), then, is that it refers to the other context of “source” in the patents.

    Ultimately, when read in the context of the entire specification, including the complete claim

set and the description of the invention, the scope of “source address” is reasonably limited to the

address of the source of content, which in Claim 1 is the web server. See Phillips v. AWH Corp.,

415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc) (“The construction that stays true to the claim

language and most naturally aligns with the patent’s description of the invention will be, in the

end, the correct construction.” (quotation marks omitted)); Trs. of Columbia Univ. v. Symantec

Corp., 811 F.3d 1359, 1363 (Fed. Cir. 2016) (“The only meaning that matters in claim construction

is the meaning in the context of the patent.”).



                                                  26
Case 2:19-cv-00396-JRG Document 97 Filed 02/08/21 Page 27 of 37 PageID #: 1527




     Accordingly, Defendants have not proven Claim 25 of the ’511 Patent is indefinite for using

“source address.” The Court construes this term as follows:

             •   “source address” means “address of the web server.”

        F.       “for use with a first web server that is a HTTP or HTTPS server that
                 respectively responds to HTTP or HTTPS requests and stores a first content
                 identified by a first content identifier”

        Disputed Term                   Plaintiff’s Proposed            Defendants’ Proposed
                                           Construction                      Construction
 “for use with a first web         plain and ordinary meaning        indefinite
 server that is a HTTP or
 HTTPS server that
 respectively responds to
 HTTP or HTTPS requests
 and stores a first content
 identified by a first content
 identifier”

 •   ’968 Patent Claim 1

     The Parties’ Positions

     Plaintiff submits: The meaning of this term is plain in the context of the surrounding claim

language. The web server responds to HTTP/HTTPS requests and stores a first content and the

method steps reference the web server’s first content. For instance, the claim requires “identifying

. . . an HTTP or HTTPS request for the first content” and “receiving, by the requesting client

device, over the Internet in response to the sending, from the second server using the selected IP

address, the first content.” This enables the “first content to be fetched from the web server . . .

and returned to the client device.” Dkt. No. 86 at 27–28.

     In addition to the claims themselves, Plaintiff cites the following extrinsic evidence to support

its position: Rhyne Decl. ¶¶ 26–27 (Plaintiff’s Ex. C, Dkt. No. 86-3).

     Defendants respond: The claim at issue is directed to a method “for use with a web server”

but the “web server” is recited only in the preamble and not in the body of the claim. It is not clear

                                                 27
Case 2:19-cv-00396-JRG Document 97 Filed 02/08/21 Page 28 of 37 PageID #: 1528




how the web server is used in the method and thus it is not clear how the method is “for use with

a web server.” Dkt. No. 88 at 22–25.

    In addition to the claims themselves, Defendants cite the following extrinsic evidence to

support their position: Freedman Decl. ¶¶ 85–90 (Dkt. No. 88-1).

    Plaintiff replies: The plain language of the claims means that the method is for use with recited

components, including the web server, but the steps of the method are performed by the

“requesting client device.” These steps permit content to be fetched from the web server. Dkt. No.

89 at 11–12.

    Analysis

    The issue in dispute distills to whether the body is required to state an affirmative role for the

“first web server” recited in the preamble for the claim to be definite. It is not.

    The “first web server” is an environmental limitation. The Federal Circuit “distinguish[es]

between those limitations that describe the environment in which a claim operates from the

limitations that must be performed by an accused infringer.” Advanced Software Design Corp. v.

Fiserv, Inc., 641 F.3d 1368, 1375 (Fed. Cir. 2011). Advanced Software held that claims directed

to validating a financial instrument having encrypted information in which the method of

encryption is defined in the preamble may be infringed without performing the encryption method.

But the claims will not be infringed if the instrument that is validated has not been “encrypted . . .

in accordance with steps described in the preamble.” Id. at 1373–75. Thus, the environment in

Advanced Software, namely, the encrypted information specified in the preamble, was a limitation

of the claim but did not create, or require, an affirmative step relating to encrypting the information.

Similarly, the “first web server that . . . stores a first content identified by a first content identifier”

limitation recited in the preamble here defines, in part, the environment in which the recited steps



                                                    28
Case 2:19-cv-00396-JRG Document 97 Filed 02/08/21 Page 29 of 37 PageID #: 1529




must be performed by the requesting client device. The claim does not require an affirmative step

by the web server.

     Accordingly, Defendants have not proven that Claim 1 of the ’968 Patent is indefinite for

including the “first web server . . .” limitation in the preamble. The Court determines that this term

has its plain and ordinary meaning without the need for further construction.

        G.      “receiving, by the requesting client device, over the Internet in response to
                the sending from the second server using the selected IP address”

        Disputed Term                   Plaintiff’s Proposed             Defendants’ Proposed
                                           Construction                       Construction
 “receiving, by the requesting     plain and ordinary meaning         indefinite
 client device, over the
 Internet in response to the
 sending from the second
 server using the selected IP
 address”

 •   ’968 Patent Claim 1

     The Parties’ Positions

     Plaintiff submits: “[W]hile all claimed steps are performed at the client device, a POSA would

understand the recited selected IP address to be used in fetching the first content which is

subsequently received by the requesting client device.” Dkt. No. 86 at 29–30.

     In addition to the claims themselves, Plaintiff cites the following extrinsic evidence to support

its position: Rhyne Decl. ¶¶ 30–31 (Plaintiff’s Ex. C, Dkt. No. 86-3).

     Defendants respond: “For substantially the same reasons” that the meaning of “sending . . .

the first content identifier to the web server using the selected IP address” in Claim 1 of the ’511

Patent is not reasonably certain, the “‘using the selected IP address’ limitation in claim 1 of the

’968 patent, as used in ‘receiving . . . from the second server using the selected IP address, the first

content,’ fails to define the claim scope with reasonable certainty.” Dkt. No. 88 at 25–27.


                                                  29
Case 2:19-cv-00396-JRG Document 97 Filed 02/08/21 Page 30 of 37 PageID #: 1530




    In addition to the claims themselves, Defendants cite the following extrinsic evidence to

support their position: Freedman Decl. ¶¶ 91–100 (Dkt. No. 88-1).

    Plaintiff replies: “Understanding that all the steps are performed ‘by the requesting client

device,’ a POSA would understand the last step of the client device receiving the first content ‘in

response to the sending, from the second server using the selected IP address’ to mean that the

selected IP address was used by the second server in fetching the first content from the web server.”

Dkt. No. 89 at 12.

    Analysis

    The issue in dispute is whether the meaning of this term is reasonably certain. It is. This issue

largely parallels the issue addressed above in the section on the “sending . . . the first content

identifier to the web server using the selected IP address” limitation. For the reasons stated there,

Defendants have failed to establish that the meaning of this term is not reasonably certain.

    Accordingly, Defendants have not proven the Claim 1 of the ’968 Patent is indefinite for

including “receiving, by the requesting client device, over the Internet in response to the sending

from the second server using the selected IP address.” The Court construes this term as follows:

           •   “receiving, by the requesting client device, over the Internet in response to the

               sending from the second server using the selected IP address” means “receiving,

               by the requesting client device, over the Internet in response to the sending from

               the second server using the selected IP address as either a sending address or a

               receiving address.”




                                                 30
Case 2:19-cv-00396-JRG Document 97 Filed 02/08/21 Page 31 of 37 PageID #: 1531




        H.      “determining, . . . that the received part of, or the whole of, first content, is
                valid” and “the determining is based on a received HTTP header according
                to, or based on IETF RFC 2616”

        Disputed Term                    Plaintiff’s Proposed           Defendants’ Proposed
                                            Construction                     Construction
 “determining, . . . that the       plain and ordinary meaning       indefinite
 received part of, or the whole
 of, the first content, is valid”

 •   ’968 Patent Claim 8
 “determining is based on a         plain and ordinary meaning       indefinite
 received HTTP header
 according to, or based on,
 IETF RFC 2616”

 •   ’968 Patent Claim 9

     Because the parties’ arguments and proposed constructions with respect to these terms are

related, the Court addresses the terms together.

     The Parties’ Positions

     Plaintiff submits: In the Teso Markman Order the Court held that terms in related patents that

are similar to the terms at issue here are not indefinite. The Court should rule the same here. As

described in the Asserted Patents, “the content may be received in parts such as ‘chunks’” and thus

the “received part of, or whole of” content refers to these parts. Whether content is valid is a

function of whether it mirrors the information on the server. And whether the validity of content

is determined “based on a received HTTP header according to, or based on, IETF RFC 2616” is

plainly understood, if broad. Dkt. No. 86 at 31–33.

     In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’511 Patent fig.12, col.14 ll.24–51, col.14 l.62

– col.15 l.11, col.16 ll.12–46; ’968 Patent col.8 ll.31–37, col.14 ll.24–51, col.14 l.62 – col.15 l.11,

col.16 ll.12–46. Extrinsic evidence: Rhyne Decl. ¶¶ 33, 37 (Plaintiff’s Ex. C, Dkt. No. 86-3).


                                                   31
Case 2:19-cv-00396-JRG Document 97 Filed 02/08/21 Page 32 of 37 PageID #: 1532




    Defendants respond: The phrase “received part of, or whole of, the first content” in Claim 8

of the ’968 Patent lacks antecedent basis and its meaning is therefore uncertain. In the Teso

Markman Order, the Court held a claim indefinite for including a similar phrase without antecedent

basis, namely “the sending the part of, or the whole of, the stored first content.” What it means for

content to be valid is also uncertain unless “‘validity’ relates to whether the cached data is still

identical to the data stored on the server, which goes to the heart of the disclosed subject matter,”

as the Court held in the Teso Markman Order (quoting Teso Markman Order at 18). Finally, what

it means to determine validity based on an HTTP header is not reasonably certain as “one could

not simply refer to an HTTP header and expect a POSA to know which one of the many HTTP

headers defined in RFC 2616 is being identified.” Dkt. No. 88 at 27–31.

    In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

evidence to support their position: Intrinsic evidence: ’511 Patent col.9 l.61 – col.10 l.4, col.14

ll.24–26, col.14 ll.35–38; ’319 Patent col.9 l.60 – col.10 l.3, col.14 ll.24–26, col.14 ll.35–38.

Extrinsic evidence: Freedman Decl. ¶¶ 105–12, 115–16 (Dkt. No. 88-1).

    Plaintiff replies: The antecedent basis of “the received part of, or the whole of, the first

content” is present by implication. And the Court already addressed and rejected Defendants’

indefiniteness positions regarding the meaning of valid content and determining validity with a

HTTP header in the Teso Markman Order. Dkt. No. 89 at 12–13.

    Analysis

    There are three issues in dispute. First, whether what it means for content to be valid is

reasonably certain. It is. Second, whether what it means to determine content validity based on a

received HTTP header is reasonably certain. It is. Third, whether the meaning of “the received part

of, or the whole of, the first content” is reasonably certain. It is.



                                                   32
Case 2:19-cv-00396-JRG Document 97 Filed 02/08/21 Page 33 of 37 PageID #: 1533




     The issues of what it means for content to be valid and what it means to determine content

validity based on a HTTP header were addressed in the Teso Markman Order. Teso Markman

Order at 17–19. The Court here reiterates and adopts the reasoning and ruling of that order.

Specifically, in the context of the Asserted Patents, the validity of content relates to whether it is

the same as the original data. 11 For example, the Asserted Patents provide:

       In addition to determining if the selected agent contains an entry for this request in
       its database, the selected agent may also determine if this information is still valid.
       Specifically, the selected agent determines whether the data that is stored within
       the memory of the selected agent or the memory of the peers, still mirrors the
       information that would have been received from the server itself for this request.
       A further description of the process utilized by the selected agent to determine if
       the information is still valid, is described in detail herein.

’511 Patent col.14 ll.32–38 (emphasis added). The patents further explain:

       FIG. 12 is a flowchart 500 illustrating steps taken by an agent, client, or peer to
       determine whether a certain HTTP request is still valid. Specifically, the following
       provides an example of how the agent, client, or peer can determine whether
       particular data that is stored within the memory of the agent, or the memory of a
       peer or client, still mirrors the information that is currently on the Web server.
       As shown by block 502, the HTTP request is looked up in the cache database of the
       agent, client or peer that is checking the validity of the HTTP request. As an
       example, the HTTP protocol, defined by RFC 2616, outlines specific methods that
       Web servers can define within the HTTP headers signifying the validity of certain
       data, such as, but not limited to, by using HTTP header information such as “max
       age” to indicate how long this data may be cached before becoming invalid, “no
       cache” to indicate that the data may never be cached, and using other information.

       As shown by block 504, these standard methods of validation are tested on the
       HTTP request information in question. As shown by block 506, a determination is
       made whether the requested information that is stored is valid or not. If the
       requested information is valid, a “VALID” response is returned (block 508).
       Alternatively, if the requested information is not valid, an HTTP conditional request
       is sent to the relevant Web server, to determine if the data stored for this request is
       still valid (block 510). If the data stored for this request is still valid, a “VALID”
       response is returned (block 508). Alternatively, if the data stored for this request is

11
  The Court does not agree with Defendants’ overly narrow characterization of the ruling in the
Teso Markman Order. Specifically, nothing in the Court’s construction limits determining
validity to determining “whether cached data is identical to data stored on the server.” Rather,
the patents support using identical-data proxies, such as “max age” and “no cache,” to determine
whether data is valid.
                                                 33
Case 2:19-cv-00396-JRG Document 97 Filed 02/08/21 Page 34 of 37 PageID #: 1534




       not valid, an “INVALID” response is returned (block 514). It should be noted, that
       the abovementioned description with regard to FIG. 12 is an explanation of how to
       check if HTTP information is still valid. There are similar methods of determining
       validity for any other protocol, which may be utilized, and which those having
       ordinary skill in the art would appreciate and understand.

Id. at col.16 ll.14–46 (emphasis added). This describes that using a HTTP header to determine

whether content is valid is using information from the header to determine the validity, regardless

of what type of HTTP header is used. Thus, neither Claim 8 nor Claim 9 of the ’968 Patent is

indefinite for use of “valid” or “determining is based on a received HTTP header according to, or

based on, IETF RFC 2616.”

    As described in the Asserted Patents, the content is inherently composed of one or more

pieces. For instance, the patents provide:

       The present system and method also provides a communication device within a
       network, wherein the communication device contains: a memory; and a processor
       configured by the memory to perform the steps of originating a data request for
       obtaining data from a data server; being assigned to a data server, referred to as an
       assigned data server; receiving a data request from a separate device within the
       network, and keeping track of which client communication devices within the
       network have received responses to data requests from the assigned data server;
       and storing portions of data received in response to the originated data request,
       wherein the portions of data may be transmitted to communication device upon
       request by the communication device.

’511 Patent col.3 ll.37–49 (emphasis added). The patents further explain:

       For each URL, the cache database 282 has stored therein the URL HTTP headers
       returned by the Web Server for this URL, when the last time was that the contents
       of this URL was loaded directly from the Web Server, when the contents of the
       URL had last changed on the Web Server, as well as a list of chunks that contain
       the contents of this URL, and the chunks of data themselves. Chunks in the
       present description are defined as equally sized pieces of data that together form
       the whole content of the URL. It should be noted that while the present description
       provides for chunks being equally sized pieces of data, in accordance with an
       alternative embodiment of the invention, the chunks may instead be of different
       size.

Id. at col.8 ll.26–39 (emphasis added). And the patents further provide:



                                                34
Case 2:19-cv-00396-JRG Document 97 Filed 02/08/21 Page 35 of 37 PageID #: 1535




        As shown by FIG. 7, for each URL 288 within the list of URLs 286, the cache
        database 282 stores: . . . a list of chunks 298 that contain the contents of this URL,
        and the content of the 60 chunk. . . .

        For each such chunk 300, the cache database 282 includes the checksum of the
        chunk 302, the data of the chunk 304 itself, and a list of peers 306 that most likely
        have the data for this chunk. As is described in additional detail herein, the data for
        the chunk may be used by other clients within the communication network 100
        when other communication devices of the communication network 100 serve as
        peers to the clients, from which to download the chunk data.

Id. at col.10 l.52 – col.11 l.11 (emphasis added); see also id. at col.15 ll.15–21 (“As shown by

block 422, the client receives the response from the agent (including the list of chunks and their

corresponding data . . .) and, for each of the five chunks, the client sends a request to each of die

peers listed for the chunk to download the chunk.”), col.15 ll.35–36 (“As shown by block 428, the

chosen peer then sends the chunk to the client.”).

     Accordingly, Defendants have not proven that either Claim 8 or 9 of the ’968 Patent is

indefinite for use of the terms at issue. The Court determines that “determining is based on a

received HTTP header according to, or based on, IETF RFC 2616” has its plain and ordinary

meaning without the need for further construction and construes “determining, . . . that the received

part of, or the whole of, the first content, is valid” as follows:

              •   “determining, . . . that the received part of, or the whole of, the first content, is

                  valid” means “determining, . . . that a received part of, or the whole of, the first

                  content, is valid.”

        I.        “periodically communicating”

             Disputed Term                  Plaintiff’s Proposed            Defendants’ Proposed
                                               Construction                      Construction
 “periodically communicating”           plain and ordinary meaning       indefinite

 •   ’968 Patent Claim 15




                                                     35
Case 2:19-cv-00396-JRG Document 97 Filed 02/08/21 Page 36 of 37 PageID #: 1536




    The Parties’ Positions

    Plaintiff submits: The Court, in the Teso Markman Order, addressed this term for related

patents, and held it not indefinite. As there held, the timing of the periodic communication is not

critical and does not need to be specified for the meaning of the term to be reasonably certain. Dkt.

No. 86 at 34–35.

    In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’319 Patent col.16 ll.52–57. Extrinsic

evidence: Rhyne Decl. ¶ 39 (Plaintiff’s Ex. C, Dkt. No. 86-3).

    Defendants respond: Claim 1 of the ’968 Patent requires at least two communications between

the second server and the requesting client device and Claim 15 (which depends from Claim 1)

requires “periodically communicating” between these devices. Specifically, Claim 1 requires that

“the requesting client device sends the first content identifier and selected IP address to the second

server, and the requesting client device receives from the second server the first content.” Given

that Claim 15 must be narrower than Claim 1, “periodically communicating” must require more

than two communications, but, as held in the Teso Markman Order, the description of the invention

supports only “occasional communication” but not communication on a regular interval. Thus, the

meaning of periodically communicating is not reasonably certain. Dkt. No. 88 at 31–32.

    In addition to the claims themselves, Defendants cite the following extrinsic evidence to

support their position: Freedman Decl. ¶¶ 118–21 (Dkt. No. 88-1).

    Plaintiff replies: The Teso Markman Order does not exclude communication on regular

intervals from the scope of “periodically communicating.” And the term encompasses occasionally

communicating without being indefinite. Dkt. No. 89 at 13.




                                                 36
Case 2:19-cv-00396-JRG Document 97 Filed 02/08/21 Page 37 of 37 PageID #: 1537




     Analysis

     The issue in dispute is whether the meaning of “periodically communicating” is reasonably

certain. It is. This issue was addressed in the Teso Markman Order and the Court here reiterates

and adopts the reasoning and ruling of that order. Teso Markman Order at 19–20. Specifically, the

timing of the periodic communication is not critical and thus allows for both regular-interval and

irregular-interval periodic communication.

     Accordingly, Defendants have not proven any claim is indefinite for using “periodically

communicating.” The Court construes this term as follows:

           •    “periodically communicating” means “repeatedly communicating from time to

                time.”
.
V.     CONCLUSION

     The Court adopts the constructions above for the disputed and agreed terms of the Asserted

Patents. Furthermore, the parties should ensure that all testimony that relates to the terms addressed

in this Order is constrained by the Court’s reasoning. However, in the presence of the jury the

parties should not expressly or implicitly refer to each other’s claim construction positions and

should not expressly refer to any portion of this Order that is not an actual construction adopted

by the Court. The references to the claim construction process should be limited to informing the

jury of the constructions adopted by the Court.
         SIGNED this 3rd day of January, 2012.
        SIGNED this 8th day of February, 2021.




                                                       ____________________________________
                                                       ROY S. PAYNE
                                                       UNITED STATES MAGISTRATE JUDGE




                                                 37
